Citation Nr: 0303032	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of fractures 
of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sisters


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1963 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied service connection 
for residuals of fractures of the left tibia.  A personal 
hearing was held before an RO hearing officer in April 1999.  
A Board videoconference hearing was held in October 1999.  

In a December 1999 decision, the Board denied the claim.  The 
veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By a February 2001 order, the 
Court vacated the Board's decision and remanded the case for 
readjudication consistent with the recently enacted Veterans 
Claims Assistance Act of 2000.  In September 2001, the Board 
remanded the case to the RO for additional development, which 
the RO accomplished.  Additional written argument was 
submitted by the veteran's representative in January 2003.


FINDING OF FACT

The veteran had residuals of fractures of the left tibia at 
the time of his entry into service, and this condition did 
not permanently increase in severity during his period of 
service.


CONCLUSION OF LAW

Residuals of fractures of the left tibia were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1131, 1153 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 
3.306 (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 14, 
1963 to July 9, 1963.  A review of his service medical 
records shows that on medical examination performed for 
induction purposes in May 1963, the examiner noted that the 
veteran had a well-healed 18-inch surgical scar on his lower 
left leg.  His lower extremities were otherwise listed as 
normal, and he was found qualified for induction.  In a May 
1963 report of medical history, the veteran denied a history 
of bone, joint or other deformity, and a "trick" or locked 
knee.  He stated that he had never had an operation, had 
never been treated in a hospital, and denied having any 
illness or injury other than those already noted.

A May 21, 1963 treatment note shows that the veteran 
complained of severe pains in his left leg when running.  He 
reported that he fractured his left tibia four times, most 
recently five years ago.  He stated that on that occasion, he 
received a bone graft.  He said that prior to entering 
service, he worked in an office and had occasional leg pain.  
Orthopedic follow-up was planned, and the veteran was placed 
on a duty limitation with no physical training for two weeks.  
A treatment note dated in early June 1963 shows that the 
veteran missed his appointment at the orthopedic clinic, and 
continued to complain of leg trouble.  On examination, he had 
good-appearing functional results, and motor strength and 
pulses were "OK."  A physical therapy note dated the same day 
indicated that the veteran was "unable to cut it" and had 
pain in his mid-leg.  The examiner opined that there was a 
good union but there was definitely a malunion.

A Medical Evaluation Board (MEB) examination report shows 
that the veteran reported a history of four separate 
fractures of the distal left tibia, with the last fracture 
occurring five or six years previously.  The last fracture 
was treated with closed reduction and casting.  He stated 
that his third fracture was treated with a sliding bone 
graft.  He said that prior to service he was unable to walk 
quickly, run, or participate in sports, and that he worked in 
an office.  He stated that since induction into service, he 
was unable to keep up with his training unit, had multiple 
visits to the outpatient department, and underwent an 
unsuccessful course of physical therapy.  The examiner noted 
that the veteran walked with a mild limp of the left lower 
extremity.  On examination of the left lower extremity, there 
was a scar over the anterior tibia extending from the tibial 
tubercle to the ankle.  There was 20 degrees of varus 
angulation to the distal left lower extremity, and 10 degrees 
of posterior angulation of the distal tibia.  An X-ray study 
of the left lower extremity showed an intact knee, and a 
well-healed old fracture of the junction of the middle and 
distal thirds of the left tibia and fibula.  The distal tibia 
was in approximately 15 degrees of varus angulation and 10 
degrees of posterior angulation.  The diagnosis was malunion 
of fracture, left tibia, secondary to old trauma, existing 
prior to service and not incurred in the line of duty.  The 
examiner indicated that the veteran did not meet induction 
standards and recommended that he be processed for separation 
from service.

On medical examination performed for MEB purposes in mid-June 
1963, the examiner noted a malunion of the left tibia in 
varus angulation, and a scar of the anterior left tibia from 
the tubercle to the ankle.  The examiner diagnosed a malunion 
of fracture, left tibia, secondary to old trauma, existing 
prior to service and not incurred in the line of duty.  The 
veteran's physical profile (PULHES) included L-3 for the 
lower extremities, indicating a defect resulting in moderate 
interference with function.  The veteran was determined to be 
qualified for further military duty.  In June 1963, the 
veteran signed an Application for Discharge, which indicated 
that he had been advised that he met retention standards and 
could remain on active duty, but had the right to elect 
discharge as he was not physically fit for induction.

A report of Medical Board proceedings dated in late June 1963 
diagnosed a malunion of fracture, left tibia, secondary to 
old trauma, existing prior to service and not incurred in the 
line of duty, and indicated that the veteran's disability was 
not aggravated by active duty.  The veteran's DD Form 214 
indicates that he was honorably discharged from service on 
the basis that he did not meet medical fitness standards at 
the time of induction.

In November 1998, the veteran submitted a claim for service 
connection for residuals of fractures of the left leg, which 
he said were aggravated by military service.  He reported 
that he was treated for a left leg injury by Dr. J. Hamrick 
in 1960, and by Dr. R. "Maybin" in July 1963.

By letters dated in December 1998, the RO wrote to Drs. 
Hamrick and Maybin, and requested copies of medical records 
of treatment of the veteran from the 1960s to the present.  
The RO also wrote to the veteran and requested his assistance 
in obtaining such records.

The RO received a letter from the veteran in December 1998.  
In this letter, the veteran stated that Dr. Hamrick was dead 
and Dr. "Mayben" was terminally ill, but he would attempt to 
obtain medical records reflecting their treatment.  He said 
that at the time of his induction into military service, 
there was a metal pin inside his left leg, and there was a 
scar from his ankle to his knee.  He stated that shortly 
before his discharge from military service, a copy of his X-
ray studies was given to the Medical Holding Detachment at 
Fort Gordon.  He enclosed a photocopy of a March 1962 
Statement of Acceptability (DD Form 62), indicating that he 
was found fully acceptable for induction into military 
service.  He also enclosed copies of military pay vouchers 
and other service personnel records.  In a subsequent letter 
from the veteran received in December 1998, he stated that 
Dr. Hamrick was dead, and that he had contacted his practice, 
Shelby Surgical Associates, which indicated that no medical 
records were available, and recommended that he contact the 
Cleveland Memorial Hospital.  He stated that a representative 
from Dr. Mayben's office told him that they had no records 
from the period in question.

In December 1998, medical records dated from 1975 to 1988 
were received from Dr. Maybin's office.  Such records are 
negative for treatment of a left leg disability.

By a letter dated in January 1999, the veteran reiterated 
many of his assertions, and said that on induction to 
military service, he informed military personnel of his 
history of left leg fractures and submitted X-ray studies and 
a note from Dr. Hamrick, but was nonetheless inducted into 
military service.  He said that within days after he entered 
military service, he was transferred to a Medical Holding 
Detachment, and was later discharged for not meeting medical 
fitness standards upon induction.  He said he currently had 
constant trouble with his knee, which sometimes swelled to 
the size of a basketball.

By a letter dated in January 1999, a secretary from Dr. 
Hamrick, Jr.'s office indicated that there were no records 
reflecting treatment of the veteran.  She suggested that the 
veteran might have been treated by Dr. Hamrick, Sr., who was 
associated with Shelby Surgical Associates.

By a letter dated in March 1999, the veteran stated that he 
contacted the Cleveland Regional Medical Center and requested 
that they provide his medical records to the RO.  No records 
from this facility were received.  In a subsequent letter 
dated in March 1999, the veteran reiterated his assertion 
that his left leg disability was aggravated by military 
service.

By a letter dated in April 1999, the veteran's father stated 
that the veteran fractured his left leg five times prior to 
service, most recently in 1954.  He said he was amazed that 
the veteran was accepted into service, and asserted that the 
left leg condition was worse after the veteran's military 
service.

At an April 1999 RO hearing, the veteran reiterated many of 
his assertions.  His representative stated that although he 
had a left leg disability prior to service, he only had 
occasional left leg pain prior to service, which he treated 
with pain medication.  He asserted that his left leg 
disability was aggravated by service, resulting in continuous 
and severe pain.  The veteran testified that after he entered 
military service and began basic training, his leg pain 
worsened and he was unable to keep up with everyone else due 
to his leg pain.  He stated that he participated in basic 
training for three weeks before he was referred to a doctor 
and placed on a medical profile.  He said he was placed in a 
medical holding detachment and still experienced leg pain, 
but it gradually got better.  He stated that after separation 
from service he had occasional problems with his left leg, 
and that his pain was more frequent and more severe than 
before his entry into service.  One of his sisters testified 
that she did not recall the veteran complaining about a lot 
of left leg pain prior to service.  Both sisters collectively 
testified to the effect that after service, the veteran 
complained of left leg pain and was limited in his activities 
as a result of his left leg condition.  The veteran testified 
that currently, his left leg would swell and he had to wear a 
brace, and said that he went to the doctor "whenever I need 
to go," and occasionally had fluid drawn from his knee.  He 
said he only took over-the-counter medication for his 
condition.  He stated that after service he had no operations 
on his left leg, and that he worked primarily at sedentary 
jobs.

By a letter received in May 1999, the veteran's former spouse 
said that she was married to the veteran from 1960 to 1971.  
She stated that prior to service, the veteran was very active 
and raised cattle on a part-time basis in addition to his 
job, which required some office work and some field work.  
She said that prior to service, he very seldom complained of 
his leg, and that after service the leg condition was worse, 
and he was much less active.  She said the veteran spent 
hundreds of dollars on over-the-counter medication, knee 
braces, and ace bandages.  She stated that the veteran told 
her he waited to file a claim for disability compensation 
because a military officer told him to wait until he was old 
enough to retire.

By a statement dated in May 1999, the veteran said that he 
did not recall signing a request for discharge, and asserted 
that such request either did not exist or was obtained by 
duress.

At an October 1999 Board videoconference hearing, the veteran 
and his sister reiterated many of their assertions.  The 
veteran stated that prior to service, he had five fractures 
of his left leg, and that he had very few problems with the 
leg, with only occasional pain.  He said he never took pain 
medication for the leg condition prior to service.  He stated 
that on his third day of service, he had tremendous pain in 
his leg which kept worsening, and never improved.  He said 
that immediately after service, he had leg problems for about 
a month, and "then I went back to work and it gradually 
developed that it pretty well got over it."  He then said 
that after service, he had occasional leg pain which was 
worse than the pain he had prior to service, which 
necessitated the wearing of a knee brace and ace bandages, 
and for which he took pain medication.  He said he started 
wearing ace bandages and a knee brace within two months after 
separation from service.  He testified that he never 
experienced knee swelling prior to service, that it first 
swelled in service, and that it occasionally swelled at 
present.  He said he was not currently receiving treatment 
for a left leg condition as he could not afford to do so, and 
that he used over-the-counter medication.  The veteran's 
sister stated that the veteran had leg problems since he was 
five years old, but he never had to do strenuous work or 
stand on his feet for extended periods of time, and the 
condition did not bother him too much.  She said that the 
veteran's military service aggravated the condition, and that 
the veteran complained of his condition more frequently after 
service. 

An undated letter submitted by Dr. Surendra Sidhu, apparently 
written in 2001, states that he had been treating the veteran 
for the previous five years.  Dr. Sidhu stated that the 
veteran experienced considerable pain and discomfort in his 
left leg as a result of five fractures.  He said that four of 
these fractures were accidents and one fracture occurred 
surgically to reset the leg due to an abnormal healing 
process.  He stated that the veteran relieved his pain with 
over-the-counter medications and ace bandages.

Medical records from October 2001 show the veteran indicating 
left leg pain and slight back pain.  He was found to have 
limited and painful motion, and was diagnosed with 
arthralgia.

A letter dated in March 2002 from the Cleveland Regional 
Medical Center indicates they had no medical records on the 
veteran.

In August 2002, the veteran was given a VA examination, which 
included review of historical records.  It was noted that he 
had experienced several fractures of the left tibia prior to 
service, with the most recent fracture occurring four or five 
years prior to service.  There had been no operative 
procedures following that time.  It was noted that he had 
some change in the usual angulation of the middle and lower 
third of the left tibia.  He reported tenderness on deep 
palpation of the midtibia.  He wore a brace on his left knee 
and stated that he had swelling in the knee if he stood all 
day and did not wear the brace.  He reported no dislocation 
or instability.  X-rays showed an old trauma of the midshaft 
of the tibia and fibula with lateral and anterior bowing.  No 
acute bony process was identified, and the soft tissues were 
unremarkable.  The examiner noted that the veteran's history 
showed that he had full and vigorous physical activity for a 
number of years after service without report of significant 
disability or treatment.  Following current examination and 
review of the historical records, the VA doctor diagnosed a 
malunion fracture of the left tibia, which was healed with 
altered alignment of the lower tibia.  The examiner opined 
that the veteran's military service did not result in an 
increase in disability of the pre-service residuals.  The 
examiner stated that any change reported would have been due 
to the natural progression of the disability.  The doctor 
commented that it was clear the veteran entered service with 
malunion of the tibia, and it was clear that he did nothing 
to injure the leg further while in service.  The doctor 
pointed out there was no indication of worsening during 
service or soon thereafter.  The doctor said he was not 
impressed that over the years there had been any change that 
would not otherwise have been expected from the original 
injury.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  Relevant 
medical records have been obtained to the extent possible, 
and a VA examination has been given.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A veteran will be considered to have been in sound medical 
condition upon entrance into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. §§ 1111, 1137;  
38 C.F.R. § 3.304. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran claims service connection for residuals of 
fractures of the left tibia.  He asserts the pre-service 
condition was aggravated during his active duty which lasted 
from May to July 1963.

Orthopedic residuals of fractures of the left tibia were not 
objectively noted on the service entrance examination in May 
1963, although the examiner noted the presence of a well- 
healed surgical scar.  On an accompanying medical history 
form, the veteran failed to disclose an extensive pre-service 
history of left tibia fractures and related treatment.  In 
any event, clear and unmistakable evidence demonstrates, and 
the veteran concedes, preservice left tibia fractures.  The 
presumption of soundness on entrance into service is rebutted 
as to this condition.

As the left leg condition pre-existed service, service 
connection may be granted only if the condition was 
aggravated by service.  For a finding of aggravation, there 
must be an increase in severity of the underlying condition 
during service, not just intermittent flare-ups of symptoms.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The service medical records show that in May 1963, within one 
week after entering service, the veteran was treated for 
complaints of left leg pain and placed on light duty.  On 
examination of the left lower extremity in June 1963, there 
was a scar over the anterior tibia extending from the tibial 
tubercle to the ankle.  There was 20 degrees of varus 
angulation to the distal left lower extremity, and 10 degrees 
of posterior angulation of the distal tibia.  An X-ray study 
of the left lower extremity showed an intact knee, and a 
well-healed old fracture of the junction of the middle and 
distal thirds of the left tibia and fibula.  The distal tibia 
was in approximately 15 degrees of varus angulation and 10 
degrees of posterior angulation.  The diagnosis was malunion 
of fracture, left tibia, secondary to old trauma, existing 
prior to service and not incurred in the line of duty.

On MEB medical examination performed in mid-June 1963, the 
examiner noted a malunion of the left tibia in varus 
angulation, and a scar of the anterior left tibia from the 
tubercle to the ankle.  The examiner diagnosed a malunion of 
fracture, left tibia, secondary to old trauma, existing prior 
to service and not incurred in the line of duty.  The 
veteran's physical profile included L-3 for the lower 
extremities, indicating a defect resulting in moderate 
interference with function.  The veteran was determined to be 
qualified for further military duty.  In June 1963, the 
veteran signed an Application for Discharge.  A report of 
Medical Board proceedings dated in late June 1963 diagnosed a 
malunion of fracture, left tibia, secondary to old trauma, 
existing prior to service and not incurred in the line of 
duty, and indicated that the veteran's disability was not 
aggravated by active duty.  The veteran was discharged from 
service in early July 1963 on the basis that he did not meet 
medical fitness standards at the time of induction.  The 
service medical records do not suggest that the pre-service 
left leg condition was permanently worsened in service. 

Post-service medical records likewise contain no suggestion 
that the veteran's pre-service left leg condition was 
permanently worsened during service.  There is little 
evidence of post-service treatment, and the medical evidence 
gives no indication that the pre-service condition was 
aggravated during the brief period of service.  At the 2002 
VA examination, which included a review of historical 
records, the examiner specifically found that the veteran's 
military service did not cause an increase in his pre-service 
disability.  The VA doctor explained his opinion, and his 
opinion is also consistent with the historical medical 
records on file.  There is no competent medical evidence to 
the contrary.

The veteran, his family, and his representative have asserted 
that his residuals of fractures of the left tibia were 
aggravated during his period of active service.  As laymen, 
they are not competent to render a medical opinion on such 
matter.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 
  
The Board concludes that the veteran's residuals of fractures 
of the left tibia existed prior to his period of service and 
were not aggravated by service.  As the preponderence of the 
evidence is against the claim for service connection for 
residuals of fractures of the left tibia, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for residuals of fractures of the left 
tibia is denied.



                        
____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

